       Case 2:20-cr-00068-RMP     ECF No. 25    filed 06/19/20   PageID.68 Page 1 of 4


1

2                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

3
                                                                    Jun 19, 2020
4                                                                       SEAN F. MCAVOY, CLERK




5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                  NO: 2:20-CR-68-RMP-1
8                               Plaintiff,
                                                  PROTECTIVE ORDER RE FORENSIC
9           v.                                    REVIEW PROCEDURES FOR CHILD
                                                  PORNOGRAPHY CONTRABAND
10    BRIAN D. KNIGHT,

11                              Defendant.

12

13         The Court has received and reviewed the Stipulation Regarding Computer

14   Forensic Review Procedures For Child Pornography Contraband filed by the parties

15   in the above-captioned matter, and is fully advised.

16         Good cause having been shown, IT IS HEREBY ORDERED that the

17   Stipulation Regarding Computer Forensic Review Procedures For Child

18   Pornography Contraband, ECF No. 21, is GRANTED.

19         1.     IT IS FURTHER ORDERED that 18 U.S.C. § 3509(m) applies to this

20   case, and the Court is required to deny defense requests to copy, photograph,

21   duplicate, or otherwise reproduce material constituting child pornography if the


     PROTECTIVE ORDER RE FORENSIC REVIEW PROCEDURES FOR CHILD
     PORNOGRAPHY CONTRABAND ~ 1
       Case 2:20-cr-00068-RMP       ECF No. 25    filed 06/19/20   PageID.69 Page 2 of 4


1    government makes the material reasonably available to Defendant and provides an

2    ample opportunity for the defense to examine it at a government facility. See 18

3    U.S.C. § 3509(m).

4          2.     IT IS FURTHER ORDERED that, in order to comply with 18 U.S.C.

5    § 3509(m), and to allow Defendant the greatest opportunity to prepare an effective

6    defense in preparation for trial in this matter, the government will make a true

7    forensic, bit-by-bit E01 image of devices and media containing alleged child

8    pornography contraband at issue in the above-referenced case. The government

9    will make that forensic image reasonably available to Defendant and provide

10   ample opportunity for the defense team to examine it at a government facility in

11   Spokane, Washington. The parties may readdress the Court if there is a need for

12   additional or after-hours access during the course of litigation in the event trial or

13   motion hearings require additional forensic review.

14         3.     IT IS FURTHER ORDERED that the defense forensic examination

15   will be conducted in an interview room monitored by closed-circuit television

16   (“CC-TV”), without audio feed. While the TV with non-audio feed will ensure the

17   integrity of FBI space and security of its occupants, the video feed is not of

18   sufficient detail or at an angle that would reveal defense strategy. The government

19   and its agents expressly agree that no attempt will be made to record any audio

20   from the workstation and that no attempt will be made to observe the defense

21   team’s work product or computer monitor screen at any time. The defense expert


     PROTECTIVE ORDER RE FORENSIC REVIEW PROCEDURES FOR CHILD
     PORNOGRAPHY CONTRABAND ~ 2
         Case 2:20-cr-00068-RMP    ECF No. 25    filed 06/19/20   PageID.70 Page 3 of 4


1    may review the feed to ensure that defense strategy is not being compromised at

2    any time while conducting the forensic review.

3           4.    IT IS FURTHER ORDERED that the defense team 1 shall not make,

4    nor permit to be made, any copies of the alleged child pornography contraband

5    pursuant to this Protective Order and shall not remove any contraband images from

6    the government facility. The defense expert will be allowed to copy any file that is

7    not contraband and compile a report (without contraband images/videos)

8    documenting the examination on removable media at the discretion of the defense

9    expert.

10          5.    IT IS FURTHER ORDERED that the designated defense expert,

11   Jennifer McCann, will leave at the government facility any equipment, including

12   hard drives, which contain child pornography contraband that is identified during

13   forensic evaluation. The parties may readdress this matter with the Court upon

14   notice that the defense intends to retain a different defense expert.

15          6.    IT IS FURTHER ORDERED that for the purpose of trial, the

16   government agrees to make available a digital copy of any government trial exhibit

17   that contains contraband, which will be kept in the custody and control of the case

18

19
     1
       For purposes of this Protective Order, the term “defense team” refers solely to
20   Defendant’s counsel of record (“defense counsel”), Defendant’s designated expert
     (“defense expert”), and a defense investigator.
21


     PROTECTIVE ORDER RE FORENSIC REVIEW PROCEDURES FOR CHILD
     PORNOGRAPHY CONTRABAND ~ 3
       Case 2:20-cr-00068-RMP      ECF No. 25    filed 06/19/20   PageID.71 Page 4 of 4


1    agent. Upon reasonable notice by the defense, the case agent will also maintain for

2    trial digital copies of any proposed defense exhibit that contains contraband. If the

3    defense team intends to offer, publish, or otherwise utilize any government or defense

4    exhibit contained on the digital copy maintained by the case agent during trial, the

5    case agent shall assist the defense team in publishing or utilizing the exhibit that

6    contains contraband upon notification by the defense team.

7          IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

8    and provide copies to counsel.

9          DATED June 19, 2020.

10
                                                 s/ Rosanna Malouf Peterson
11                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
12

13

14

15

16

17

18

19

20

21


     PROTECTIVE ORDER RE FORENSIC REVIEW PROCEDURES FOR CHILD
     PORNOGRAPHY CONTRABAND ~ 4
